
	

113 HR 2438 IH: Designating Requirements On Notification of Executive-ordered Strikes Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2438
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Issa (for
			 himself, Mr. Meadows,
			 Mr. Nunnelee, and
			 Mr. Enyart) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on the
			 Judiciary,
			 Select Intelligence (Permanent
			 Select), and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require an adequate process in preplanned lethal
		  operations that deliberately target citizens of the United States or citizens
		  of strategic treaty allies of the United States, to limit the use of cluster
		  munitions generally, including when likely to unintentionally harm such
		  citizens, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Designating Requirements On
			 Notification of Executive-ordered Strikes Act of 2013 or
			 DRONES
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Limitations on Preplanned Lethal Operations Deliberately
				Targeting United States Citizens or Citizens of Strategic Treaty
				Allies
					Sec. 101. Definitions.
					Sec. 102. Scope of title.
					Sec. 103. Limitation on preplanned lethal operations targeting
				United States citizens or citizens of strategic treaty allies.
					Sec. 104. Prohibition on preplanned lethal operations inside
				the territory of the United States.
					Title II—Limitations on Use of Cluster Munitions
					Sec. 201. Definitions.
					Sec. 202. General limitation on United States use of cluster
				munitions.
					Sec. 203. Limitation on use of cluster munitions when use is
				reasonably likely to unintentionally harm United States citizens or citizens of
				strategic treaty ally.
					Sec. 204. Cleanup plan.
					Sec. 205. Provision of cluster munitions to foreign
				nations.
				
			ILimitations on
			 Preplanned Lethal Operations Deliberately Targeting United States Citizens or
			 Citizens of Strategic Treaty Allies
			101.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 the Judiciary, the Committee on Foreign Relations, the Committee on Armed
			 Services, the Committee on Appropriations, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on the
			 Judiciary, the Committee on Foreign Affairs, the Committee on Armed Services,
			 the Committee on Appropriations, and the Committee on Oversight and Government
			 Reform of the House of Representatives.
				(2)Preplanned
			 lethal operationThe term
			 preplanned lethal operation does not include, limit, or restrict
			 actions taken in immediate self defense or immediate defense of others by
			 members of the Armed Forces, law enforcement officers, or other persons
			 authorized to use lethal force in the execution of their duties.
				(3)Strategic treaty
			 allyThe term strategic treaty ally refers to a
			 member nation of the North Atlantic Treaty Organization, Japan, the Republic of
			 South Korea, and any other country with which the United States has entered
			 into a security treaty.
				102.Scope of
			 title
				(a)Covered
			 entitiesThis title applies
			 to all Federal departments and agencies and the Armed Forces.
				(b)Covered
			 preplanned lethal operationsThis title only applies to
			 preplanned lethal operations that deliberately target a citizen of the United
			 States or a citizen of a strategic treaty ally of the United States.
				103.Limitation on
			 preplanned lethal operations targeting United States citizens or citizens of
			 strategic treaty allies
				(a)LimitationA Federal department or agency or the Armed
			 Forces may not deliberately target a citizen of the United States or a citizen
			 of a strategic treaty ally of the United States in a preplanned lethal
			 operation unless the preplanned lethal operation is planned and executed
			 pursuant to a written determination signed personally by the President—
					(1)confirming the
			 status of the targeted citizen as an enemy combatant; and
					(2)authorizing the
			 deliberate lethal targeting of the citizen based on an articulated need for the
			 use of such lethal force.
					(b)Congressional
			 notificationNot later than
			 30 days after making a determination under subsection (a), the President shall
			 submit to the appropriate congressional committees a report, in classified form
			 if necessary—
					(1)certifying that the timing and details of
			 the preplanned lethal operation were approved personally by the President;
			 and
					(2)describing in
			 detail—
						(A)the information
			 used to determine that the targeted citizen is an enemy combatant; and
						(B)the reasons why
			 the use of lethal force was necessary.
						(c)DelegationThe
			 President may not delegate—
					(1)the final
			 determination of enemy combatant status; and
					(2)the final approval of timing and details of
			 the execution of the preplanned lethal operation.
					104.Prohibition on
			 preplanned lethal operations inside the territory of the United
			 StatesNothing in this title
			 may be construed to authorize any Federal department or agency or the Armed
			 Forces to deliberately target a citizen of the United States or a citizen of a
			 strategic treaty ally in a preplanned lethal operation inside the territory of
			 the United States or any location under the jurisdiction of the United
			 States.
			IILimitations on
			 Use of Cluster Munitions
			201.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Relations, the Committee on Armed Services, and the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Foreign Affairs, the Committee on Armed Services, and the Committee on
			 Oversight and Government Reform of the House of Representatives.
				(2)Cluster
			 munitions
					(A)In
			 generalThe term
			 cluster munitions means conventional munitions that are designed
			 to disperse or release explosive submunitions each weighing less than 40
			 pounds.
					(B)ExclusionsThe
			 term does not include any of the following:
						(i)Munitions or
			 submunitions designed to dispense flares, smoke, pyrotechnics or chaff.
						(ii)Munitions
			 designed exclusively for an air defense role.
						(iii)Munitions or
			 submunitions designed to produce electrical or electronic effects.
						(iv)Munitions that,
			 in order to avoid indiscriminate area effects and risks posed by unexploded
			 submunitions, have all of the following characteristics:
							(I)The munition
			 contains fewer than ten explosive submunitions.
							(II)Each explosive
			 submunition is designed to detect and engage a single target object.
							(III)Each explosive
			 submunition is equipped with an electronic self-destruction or deactivation
			 mechanism.
							(3)Strategic treaty
			 allyThe term strategic treaty ally refers to a
			 member nation of the North Atlantic Treaty Organization, Japan, the Republic of
			 South Korea, and any other country with which the United States has entered
			 into a security treaty.
				202.General
			 limitation on United States use of cluster munitions
				(a)LimitationThe President, head of any Federal
			 department or agency, or general officer or flag officer of the Armed Forces
			 may not authorize the use of any cluster munitions unless—
					(1)the submunitions
			 of the cluster munitions, after arming, will not result in more than 1 percent
			 unexploded ordnance across the range of intended operational environments;
			 and
					(2)the policy
			 applicable to the use of the cluster munitions requires that the cluster
			 munitions—
						(A)will only be used
			 against clearly defined military targets; and
						(B)will not be used in locations where
			 civilian noncombatants are known to be present or in areas normally inhabited
			 by civilian noncombatants.
						(b)Presidential
			 waiver authority
					(1)Limited waiver
			 authorityThe President may
			 waive the limitation imposed by subsection (a)(1) if, before authorizing the
			 use of cluster munitions in a certain situation, the President certifies that
			 use of the cluster munitions in such situation is vital to protect the security
			 of the United States.
					(2)Congressional
			 notificationNot later than 30 days after the date on which the
			 President makes a certification under paragraph (1), the President shall submit
			 to the appropriate congressional committees a report, in classified form if
			 necessary, describing in detail—
						(A)the reasons for
			 the certification;
						(B)the steps that were taken or will be taken
			 to protect civilian noncombatants against contact with the cluster munitions;
			 and
						(C)the failure rate
			 of the cluster munitions and whether the cluster munitions are fitted with
			 self-destruct or self-deactivation devices.
						(3)No
			 delegationThe President may
			 not delegate the authority to make a certification under paragraph (1).
					203.Limitation on
			 use of cluster munitions when use is reasonably likely to unintentionally harm
			 United States citizens or citizens of strategic treaty ally
				(a)LimitationIn addition to the limitation on the use of
			 cluster munitions applicable under section 202(a), and notwithstanding any
			 other provision of law, the President, head of any Federal department or
			 agency, or general officer or flag officer of the Armed Forces may not
			 authorize the use of any cluster munitions if the use of the cluster munitions
			 is reasonably likely to unintentionally harm any citizen of the United States
			 or citizen of a strategic treaty ally of the United States.
				(b)Presidential
			 waiver authority
					(1)Limited waiver
			 authorityThe President may
			 waive the limitation imposed by subsection (a) if, before authorizing the use
			 of cluster munitions, the President certifies that, notwithstanding the risk to
			 any citizen of the United States or citizen of a strategic treaty ally of the
			 United States, use of the cluster munitions is vital to protect the security of
			 the United States.
					(2)Congressional
			 notificationNot later than 30 days after the date on which the
			 President makes a certification under paragraph (1), the President shall submit
			 to the appropriate congressional committees a report, in classified form if
			 necessary, describing in detail—
						(A)the reasons for
			 the certification;
						(B)the steps that were taken or will be taken
			 to prevent unintentional harm to any citizen of the United States or citizen of
			 a strategic treaty ally of the United States; and
						(C)the failure rate
			 of the cluster munitions and whether the cluster munitions are fitted with
			 self-destruct or self-deactivation devices.
						(3)No
			 delegationThe President may
			 not delegate the authority to make a certification under paragraph (1).
					(c)Rule of
			 constructionFor the purposes
			 of this section, use of cluster munitions is reasonably likely to
			 unintentionally harm a United States citizen or a citizen of a strategic treaty
			 ally in any situation in which any citizen of the United States or any citizen
			 of a strategic treaty ally is known to be within a two-mile radius of the area
			 to be targeted with cluster munitions.
				204.Cleanup
			 planNot later than 90 days
			 after the date on which any cluster munitions are used by a Federal department
			 or agency or the Armed Forces consistent with this title, the President shall
			 submit to the appropriate congressional committees a plan for cleaning up any
			 of the cluster munitions and submunitions that fail to explode and, therefore,
			 continue to pose a hazard to civilian noncombatants.
			205.Provision of
			 cluster munitions to foreign nationsThe President, head of any Federal
			 department or agency, or general officer or flag officer of the Armed Forces
			 may not provide any cluster munitions to a foreign nation, agency, or armed
			 forces unless—
				(1)the cluster
			 munitions to be provided will be used in a combined military operation with the
			 United States; and
				(2)the use of the
			 cluster munitions complies with the provisions of this title.
				
